DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recitation in claim 17 of “the taping device of Claim 1” is indefinite because it is unclear what is meant by the recited limitation. It is noted that claim 17 is being treated as an independent claim (as per the preamble of claim 17). If applicant intends claim 17 to be a dependent claim (i.e. dependent on claim 1), the taping device of Claim 1” into the preamble of claim 17.
Claim 20 recites the limitation “the pickleball court” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkless (20150224706).

 	Regarding claim 1, Harkless (Figures 1-20) teaches a taping device for applying lines to a surface, comprising: a base housing (Fig. 9, Part No. 314) (Para. 0080); an applicator wheel (Fig. 13, Part No. 370)(Para. 0087); and a retainer (Fig. 10, Part No. 


	Regarding claim 2, Harkless (Figures 1-20) teaches the receptacle of marking material is a tape roll (312) (Para. 0079).  


	Regarding claim 3, Harkless (Figures 1-20) teaches the retainer (350) comprises at least one retaining wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) (Para. 0081) and a retainer axle (352) (Para. 0081).  


	Regarding claim 4, Harkless (Figures 1-20) teaches the retainer (350) comprises a first retainer wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) and a second retainer wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) (Para. 0080).  

 
	Regarding claim 9, Harkless (Figure 5) teaches a receiver (Fig. 5, Part No. 28) (Para. 0030) for attachment of an extension arm (22) thereto.  





	Regarding claim 11, Harkless (Figures 1-20) teaches a holder (322) for an auxiliary tool.  


	Regarding claim 14, Harkless (Figures 1-20) teaches an alignment aid component (Fig. 9, Part No. C) (Para. 0087).  


	Regarding claim 15, Harkless (Figures 1-20) teaches tape guides (Fig. 13, Part No. C) (Para. 0088) mounted to the base housing.  
	

	Regarding claim 16, Harkless (Figures 1-20) teaches an adaptor (354) (Para. 0081) used for mounting the receptacle of marking material to the retainer (350).  


	Regarding claim 17, Harkless (Figures 1-20) teaches a system for constructing a court comprising one or more boundary lines on surfaces, the system comprising: the 


	Regarding claim 18, Harkless (Figures 1-20) teaches the system comprises four corner markers (Fig. 9, Part No. C) (Para. 0087).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Wedekind (20190367316).

Regarding claim 5, Harkless (Figures 1-20) teaches the first retainer wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) (Para. 0080) is immovably mounted to the base housing (Fig. 9, Part No. 314) (Para. 0080).
 	Harkless does not teach the second retainer wall is pivotally mounted to the base housing.  
 	Wedekind (Figures 1-9) teaches the second retainer wall (Fig. 2, part No. 202) is pivotally mounted to the base housing (Fig. 2, Part No. 210) (Para. 0037, 0039-0040).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harkless with the second retainer wall is pivotally mounted to the base housing as taught by Wedekind as a means of providing a taping device with a wall that is hingedly coupled to the taping device so that the hinged wall encloses marking tape (Wedekind: Para. 0037, 0040).


	Regarding claim 6, the modified Harkless (Figures 1-20) teaches the retainer axle (352) (Para. 0081) extends substantially transversely from the first retainer wall in a direction towards the second retainer wall.  


	Regarding claim 7, the modified Harkless (Figures 1-20) teaches the first retainer wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) (Para. 0080) is immovably mounted to the base housing (Fig. 9, Part No. 314) (Para. 0080).

	Wedekind (Figures 1-9) teaches the second retainer wall (Fig. 2, part No. 202) is configured to pivot between an open position and a closed position (Fig. 2, Part No. 210) (Para. 0037, 0039-0040).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Harkless with the second retainer wall is configured to pivot between an open position and a closed position as taught by Wedekind as a means of providing a taping device with a wall that is hingedly coupled to the taping device so that the hinged wall encloses marking tape (Wedekind: Para. 0037, 0040).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Wedekind, further in view of Skoczylas (20060065346).

	Regarding claim 8, the modified Harkless (Figures 1-20) teaches the first retainer wall (See Fig. 9 where the walls are on opposite sides holding the tape reel) (Para. 0080) is immovably mounted to the base housing (Fig. 9, Part No. 314) (Para. 0080).
 	The modified Harkless does not teach the second retainer wall is configured to releasably engage the retainer axle in the closed position. 
 	Skoczylas (Figures 1-4) teaches the second retainer wall (Fig. 1, Part No. 112) (Para. 0032) is configured to releasably engage the retainer axle (111) in the closed position.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Rodriguez (5178717).

	Regarding claim 12, Harkless (Figures 1-20) teaches a holder (322) for an auxiliary tool
 	Harkless does not teach the auxiliary tool is a pair of scissors.  
 	Rodriguez (Figures 1-3) teaches the auxiliary tool is a pair of scissors (Col. 4, Lines 58-63).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harkless with the auxiliary tool is a pair of scissors as taught by Rodriguez as a means of providing means to cut tape from a taping device when the desired length has been applied (Rodriguez: Col. 4, Lines 58-63).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Wang (7040036).

Regarding claim 13, Harkless (Figures 1-20) teaches a taping device for applying lines to a surface (Para. 0079-0080, 0081, 0087). 
 	Harkless does not teach one or more kickstands adapted for keeping the device upright without external intervention.  
 	Wang (Figures 1-9) teaches one or more kickstands (19) adapted for keeping the device upright without external intervention (Col. 3, Lines 10-12).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harkless with one or more kickstands adapted for keeping the device upright without external intervention as taught by Wang as a means of providing a stand for a wheeled device to support the device when it is stationary (Wang: Col. 3, Lines 10-12).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Hackenburger (20190321713).

	Regarding claim 19, Harkless (Figures 1-20) teaches the system comprises four corner markers (Fig. 9, Part No. C) (Para. 0087).
 	Harkless does not teach the court is a pickleball court. 
 	Hackenburger (Figures 1-3) teaches the court is a pickleball court (Para. 0004, 0024).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harkless with the court is a pickleball court as .
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harkless in view of Wang, further in view of Hackenburger (20190321713).

	Regarding claim 20, Harkless (Figures 1-20) teaches a taping device for applying lines to a surface (Para. 0079-0080, 0081, 0087). 
 	The modified Harkless does not teach the pickleball court is constructed on a tennis court.
	Hackenburger (Figures 1-3) teaches the pickleball court is constructed on a tennis court (Para. 0004, 0024).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Harkless with the pickleball court is constructed on a tennis court as taught by Hackenburger as a means of providing a pickleball court on a tennis court using boundary lines/tape (Hackenburger: Para. 0004, 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711